In a negligence action to recover for injuries to person and property, the defendants appeal by permission of this court from an order of the Appellate Term, Second Department, dated December 2, 1960, affirming an order of the City Court of the City of New York, Queens County, dated July 5, 1960, which *839denied tlieir motion for leave to amend their answer and to interpose an additional affirmative defense of res judicata. Order affirmed, with $10 costs and disbursements. (Cf. Grande v. Torello, 12 A D 2d 937.) Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.